DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 02/01/2022 has been entered and fully considered. Claims 1-7, 9-16 and 18-20 are pending, of which claims 1, 4, 7, 10, 11, 16 and 19 are currently amended and claim 20 is new. No new matter has been added.
In view of the amendment the previous rejections under 35 USC 112 and 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0212212 A1 (Cao) in view of US 2013/0183571 A1 (Miyazaki) and further in view of US 2017/0352850 A1 (Nagane).

    PNG
    media_image1.png
    321
    393
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    447
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    148
    475
    media_image3.png
    Greyscale

Regarding claims 1, 2, 11, 12 and 20, Cao discloses a battery module comprising a battery stack that includes a plurality of batteries stacked [0003], a pair of end plates that are disposed at both ends, in a stack direction in which the batteries are stacked, of the battery stack [0034], the pair of end plates including at least one end plate that includes a first portion (connecting plate 11) made of a first metal (steel) that has a Young’s modulus higher than a Young’s modulus of a second metal (aluminum), and a second portion (body 10) made of the second metal that has a density lower than a density of the first metal [0036],[0037], a pair of restraint member (side plates 20) disposed on both sides of the battery stack, the pair of restraint members 20 being made of the first metal (steel), wherein the pair of restrain members 20 have eaves portions that protrude from ends of sides of restraint members 20 and are bent inwardly so that the eaves portions sandwich the battery stack and the pair of end plates in the stack direction [0034], [0037], and welded portions that connect a front face of the first portion 11 of the at least one end plate with the eaves portions of the pair of restraint members 20 [0035], wherein at least part of the second portion 10 is disposed between a bottom face of the first portion 11 facing the second portion 10 and the battery stack, the front face of the second portion 10 includes a depression (mounting groove), and an entirety of the first portion 11 is disposed in the depression [0038]. See Figs. 1, 4, 7.

    PNG
    media_image4.png
    514
    433
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    628
    432
    media_image5.png
    Greyscale

Cao does not teach that the first portion is a single piece plate to which the eaves portions of the pair of restraint members are welded. Miyazaki however teaches end plates 3 comprising a main plate 21 (second portion) and a metal plate 22 (first portion) which is a single piece plate to which bent parts 4X (eaves portions) of both of a pair of bind bars 4 (restraint members) are connected [0061]-[0063]. See Figs. 5, 8. Therefore it would have been obvious to one of ordinary skill in the art to form the first portion of Cao, to which the eaves portions of the pair of restraint members are welded, as a single piece plate instead of the two connecting plates 11, because such an arrangement is known from Miyazaki, and because the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04 V. B.

    PNG
    media_image6.png
    360
    469
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    705
    500
    media_image7.png
    Greyscale

The combination of Cao and Miyazaki does not teach that the eaves portions of the pair of restraint members are in contact with a front face of the second portion and that the depression is at an area including a center of the front face of the second portion. Nagane however teaches an end plate 3 including a first member 5 (second portion) and a second member 6 of high rigidity (first portion), wherein in first member 5 an engagement recess 50 (depression) with which second member 6 is engaged is formed by denting [0080], wherein the engagement recess 50 is disposed at an area that includes a center of the engaged face of the first member 5. See Fig. 8. The thickness of plate portion 60 of second member 6 is absorbed by engagement recess 50, thereby preventing end plate 3 from becoming thick [0080], and the vertical length of second member 6 is set lower than the height of first member 5 to have a size corresponding to the first member 5 other than its upper end [0081], so that second member 6 can press a large lower-region including a center part of rectangular cell 1, which mainly expands during the charge and discharge, without pressing the upper end so that the terminal surface side 10 on which electrode terminals 11 and the sealing plate including a gas exhaust valve of the like are disposed is prevented from being pressed strongly and can be effectively prevented from being deformed or damaged [0082], and whereby the upper end of the engaged face of the first member 5 is exposed from the second member 6. See Figs. 3, 8. Therefore, it would have been obvious to one of ordinary skill in the art to configure the first portion of the combination to have a vertical length lower than the height of the second portion and to be disposed in a depression at an area including a center of the first face of the second portion, such that the front face of the second portion is exposed from the first portion, as in Nagane, because it could prevent the end plate from becoming thick and prevent the terminal surface side of the batteries from being deformed or damaged by being strongly pressed. Furthermore, because the height of the eaves portions of the pair of restraint members 20 of Cao matches the height of the second portion 10 (see Fig. 7), when the upper end of the front face of the second portion 10 is exposed from the first portion as taught by Nagane, the eaves portions of the pair of restraint members will be in contact with the front face of the second portion at its upper end.
Regarding claims 3, 10, 13 and 19, Cao further discloses that the at least one end plate includes a heat-transfer restrictor (round gap behind the first portion 11) that restricts heat transfer between the first portion 11 and the second portion 10 (because they are not in direct contact at the gap), wherein the heat-transfer restrictor comprises unevenness formed on the front face of the second portion 10 facing the bottom face of the first portion 11 (the front face of the second portion 10 facing the first part 11 has an irregular shape with varying thickness in the stacking direction) such that the bottom face of the first portion 11 is in contact with the front face of the second portion 10 by multiple points (the two protruding pieces of the second portion 10 on either side of the round gap). See Figs. 1, 4.
Regarding claim 4, Nagane further teaches disposing the first portion 6 in the depression 50 such that an entirety of the bottom face of the first portion 6 is in contact with a bottom of the depression 50 [0080]. See Figs. 3, 8.
Regarding claims 5 and 14, Nagane further teaches that the depression 50 includes a depth at fitting recess 56A that is larger than a thickness of the first portion 6 in the stack direction [0093]. See Fig. 8.
Regarding claims 6 and 15, Cao further discloses a fixing member (limiting protrusion 114) that fixes the first portion 11 to the second portion 10 (relative movement can be limited) [0042]-[0044].
Regarding claims 7 and 16, Cao further discloses that the eaves portions of the pair of restraint members 20 are in contact with the front face of the first portion 11 (see Fig. 7) and the sides of the restraint members 20 are in contact with the second portion 10. See Fig. 7, which shows that the sides of the restraint members 20 contact the sides of the end plate, and Fig. 1, which shows that both the first portion 11 and the second portion 10 are exposed on the sides of the end plate.
Regarding claims 9 and 18, Cao further discloses that the first portion 11 is exposed (on the top end) from the pair of restraint members 20. See Fig. 7.

Response to Arguments
Applicant’s arguments filed 02/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727